IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DERRICK WILLIAMS,                          :   No. 285 EAL 2016
                                           :
                        Petitioner         :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum
              v.                           :   Opinion and Order of the
                                           :   Commonwealth Court at No. 1505 CD
                                           :   2015 entered on March 30, 2016,
PENNSYLVANIA BOARD OF                      :   affirming the Decision of the Board of
PROBATION AND PAROLE,                      :   Probation & Parole at Nos. BC-7529
                                           :   and Parole No. 0474W entered on July
                        Respondent         :   17, 2015


                                      ORDER



PER CURIAM

       AND NOW, this 15th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED. The Order of the Commonwealth Court is VACATED and this matter is

REMANDED to the Commonwealth Court for reconsideration of its decision in light of

Pittman v. Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047

(Pa. April 26, 2017).